Citation Nr: 1200346	
Decision Date: 01/05/12    Archive Date: 01/13/12

DOCKET NO.  10-36 272A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from October 1952 to September 1954.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision by the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied the benefit sought on appeal.

In July 2011, the Veteran appointed the above-referenced private attorney as his new representative in this matter.  In October 2011, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A copy of the hearing transcript is of record and has been reviewed.

The issue on appeal before the Board was originally phrased as entitlement to a service connection for PTSD with major depressive disorder with severe psychotic features, anxiety, insomnia, flashbacks, memory impairment, and GAF 50.  
In light of the Veteran's hearing testimony and the recent determinations in Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) and Brokowski v. Shinseki, 23 Vet. App. 79, 85-6 (2009), the Board has rephrased the issue on appeal as reflected on the title page of this remand.

In an October 2011 letter, the Veteran seeks service connection for hearing loss.  The Veteran has been provided with a Veterans Claims Assistance Act (VCAA) letter dated in October 2011 in conjunction with his hearing loss claim; however such issue has not yet been adjudicated by the RO and is therefore REFERRED for the appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.



REMAND

The Veteran seeks service connection for an acquired psychiatric disability, to include PTSD.  A review of the record shows that further development is necessary prior to analyzing the claim on the merits.  

Initially, the Board notes that the Veteran's service records are largely unavailable.  The record does contain some outpatient notes dated in 1954, dental records, separation examination report, and DD-214.  In response to the RO's attempt in 2009 to retrieve any additional service records, the National Personnel Records Center indicated that the Veteran's service treatment and personnel records may have been lost due to a fire at the National Personnel Records Center (NPRC) in July 1973.  In such cases, VA has a heightened duty to assist in developing evidence that might support the claims, including the duty to search for alternative medical records.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992). 

In any event, the Veteran is currently diagnosed with a psychiatric disability, variously diagnosed as PTSD and depression (see April 2001 VA outpatient record and VA "Problem Lists" shown on 2003 and 2009 VA progress notes).

The Veteran maintains that his current psychiatric disability is related to combat service in Korea.  Although his DD-214 does not show that he is in receipt of any medals, decorations, or awards indicative of combat, the Veteran testified that he was "on the front lines" during his active service and should therefore be considered to have been engaged in combat with the enemy.    

According to the April 2001 treatment record, the Veteran related his psychiatric complaints to service.  He stated that he was a mechanic in the service and was on the front lines during the Korean War.  He further indicated that he often saw the enemy soldiers just over the hill, that his area was subjected to mortar attacks every night, and that many men died around him.  He reported having intrusive thoughts and nightmares about his claimed stressors.  

However, based on the lack of stressor information at the time, the RO, in September 2009, issued a formal finding of lack of information required to corroborate the Veteran's claimed stressors.  

Subsequently, the regulations concerning PTSD were amended.  Effective July 13, 2010, if a stressor claimed by a Veteran is related to that Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that Veteran's service, a Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "[F]ear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2011).  

Thereafter, during his October 2011 personal hearing, the Veteran explained that his military occupational specialty was a track vehicle repairman, and in such capacity, he was responsible for repairing vehicles that were on the front lines and was therefore exposed to constant combat.  He indicated that he had to sleep in tents near the front lines and again stated that he witnessed some of his fellow service members get injured.  He testified that he was in constant fear for his life.  During the hearing, the Veteran also presented photographs of what he described as military tanks in the front line shooting position, fellow service members walking to the front line with smoke clouds shown in the background, and the Veteran himself standing next to tents with a weapon.  The Veteran's attorney also noted that she was in possession of a document in which the Veteran's First Sergeant cited the Veteran for his meritorious service in Korea as a vehicle repair mechanic.  During the hearing, the Veteran discussed submitting copies of the photographs but none have been forthcoming to date.

In light of the Veteran's contentions and his psychiatric diagnoses, and in keeping with the heightened duty to assist the Veteran with his claim, the Board finds that a VA psychiatric examination is necessary to determine the nature, and etiology of any psychiatric disability shown to be present.  He has not yet been afforded a VA psychiatric examination in conjunction with his appeal.  On remand, the Veteran will also be given an additional opportunity to present any additional evidence or information.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Ensure that all outstanding evidence is requested and associated with the claims folder, to include any records from the VA Medical Centers in Columbus and Chillicothe, Ohio; the Canton Outpatient Clinic; and Community-Based Outpatient Clinics in Cambridge and Zanesville, Ohio.  

2.  Send to the Veteran and his attorney a letter requesting that he provide copies of the photographs and citation from his First Sergeant referenced during the October 2011 personal hearing, and any other relevant information or evidence that he wishes to submit.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his attorney of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  Request from the Joint Services Records Research Center (JSRRC), and/or other appropriate records custodian, verification as to whether the Veteran's unit participated in combat activities and/or experienced incoming mortar or rocket fire during his period of assignment. 

4.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the etiology of a current psychiatric disability, to include PTSD.  The claims folder must be made available to and reviewed by the examiner.  All necessary tests should be conducted.  

After reviewing the record and examining the Veteran, 
the examiner must note all psychiatric disabilities, to include PTSD, currently shown utilizing the DSM-IV.

The examiner is asked to opine whether it is at least as likely as not that the Veteran has PTSD that is related to or had its onset during service.   In arriving at such opinion, the examiner is asked to determine whether any diagnosis of PTSD is due to his fear of hostile military or terrorist activity during his service in Korea.  "Fear of hostile military or terrorist activity" means that the Veteran experienced, witnessed or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others. 

For any other diagnosed acquired psychiatric disorder(s), the examiner is asked to opine whether such disability is at least as likely as not related to, or had its onset, during service.  Any opinions should be reconciled with the Veteran's reported stressors, in addition to his competent report of psychiatric symptoms since service.   A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.

5.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.

6.  After completing the above, readjudicate the service connection claim for an acquired psychiatric disability, to include PTSD.  If the claim remains denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board if in order.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of 

Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


